

115 S1749 IS: American Liberty Restoration Act
U.S. Senate
2017-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1749IN THE SENATE OF THE UNITED STATESAugust 3, 2017Mr. Hatch introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo restore Americans’ individual liberty by striking the Federal mandate to purchase insurance.
	
		1.Short
 titleThis Act may be cited as the American Liberty Restoration Act.
		2.Restoring
			 individual liberty
			(a)Repeal of requirement To maintain minimum essential coverage
 (1)In generalThe Internal Revenue Code of 1986 is amended by striking chapter 48 (and the item related to such chapter in the table of chapters).
 (2)Effective dateThe amendments made by this subsection shall apply to taxable years beginning after December 31, 2016.
				(b)Repeal of reporting of health insurance coverage
 (1)In generalPart III of subchapter A of chapter 61 of the Internal Revenue Code of 1986 is amended by striking subpart D (and the item related to such part in the table of parts for such subchapter).
 (2)Conforming amendmentSubsection (c) of section 1502 of the Patient Protection and Affordable Care Act is repealed. (3)Effective dateThe amendments made by this subsection shall apply to calendar years beginning after December 31, 2016.